DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/202/021 is acknowledged.  The traversal is on the ground(s) that the subject of all claims are sufficiently related that a search and examination of the entire application could be made without serious burden.  This is not found persuasive because Applicant has failed to convincingly argue that the Applicant has erred in requiring the restriction between the two statutory groups of apparatus claims 1-12 and method claims 13-18.  In addition, due to the separate status in the art and different classification, the invention do indeed require different fields of search which would pose undue burden should the restriction requirement is not maintained. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the alternative conjunctive form “and/or” rather than the conventional form of “at least one of [A] and [B].”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, liens 1-2, the limitation of “wherein the further rotation is stopped when the driving torque is at a minimum” is unclear as to what exactly this minimum value is.  Could it be at zero value or there is a set number.  It seems that a minimum value is usually defined with respect to a maximum value.
Claim 12 recites the limitation "the detection portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stop in claim 7 and a detector in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification seems to provide sufficient support by disclosing that stop (17) may be a shoulder at the outer end of a substantially hollow cylinder (page 9, lines 10-23, Figs. 3-4).  In addition, the detector 20 may be, for example, a camera, or any other suitable detector (page10, lines 12-14, Fig. 4, emphasis added).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hondo (US 8,474,118) or, in the alternative, under 35 U.S.C. 103 as obvious over Honda in view of Asano et al. (US 7,350,286).
As applied to claim 1, Hondo teaches an apparatus (Figs. 1-8) for securing an insert in a hole, the insert having an axis, a section comprising a thread disposed around the axis and a section comprising a plurality of splines, and the hole having a section comprising a corresponding thread and a section comprising a plurality of grooves corresponding to said splines, the apparatus comprising: a driver (45, col. 5, 
The limitation of “an insert in a hole, the insert having an axis, a section comprising a thread disposed around the axis and a section comprising a plurality of splines, and the hole having a section comprising a corresponding thread and a section comprising a plurality of grooves corresponding to said splines,” “rotate the insert,” “drive the insert into the hole,” “to cause the driver to drive the insert into the hole until the splines are level in the axial direction with the grooves by rotating the insert in a first direction” and “and align the splines with the grooves by causing the driver to further rotate the threaded insert whilst measuring the driving torque using the torque measuring device” are considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hondo meets all of the structural 
If Applicant does not agree that Hondo explicitly teaches the claimed controller, then Asano et al. teach that it is well-known in the art of rotary drive power tools to use a controller to properly control the motion of the tool based on the torque sensors readings (paragraph bridging cols. 4-5, col. 5, lines 27-41, Figs. 10-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a controller in the rotary drive apparatus of Hondo, as taught by Asano et al., as an effective means of controlling an accurate depth of the insertion of the insert into the hole without damaging the insert or the receiving hole in the process.

As applied to claim 2, Hondo as modified by Asano et al. teaches the invention cited including Hondo teaches wherein the further rotation is in a second direction opposite to the first direction (reverse direction, col. 6, lines 24-28).
As applied to claims 3 and 4, Hondo as modified by Asano et al. teaches the invention cited including the combination teaching a further rotation of the insert by the driver in an opposite direction of the first direction and that the further rotation is eventually stopped at some point but does not explicitly teach wherein the further rotation is of 15 degrees or less and that the further rotation is stopped when the driving torque is at a minimum.  However, regarding the limitations “wherein the further rotation is of 15 degrees or less” and “the further rotation is stopped when the driving torque is at a minimum” it is noted that the number of rotation and the angle of rotation in any direction (forward and reverse) and the required torque for the driver are known result In re Aller, 105 USPQ 233.

As applied to claim 8, Hondo as modified by Asano et al. teaches the invention cited including Hondo teaches the apparatus further comprising a sensor (torque sensor, col. 6, lines 24-28) arranged to detect the depth to which the insert has been driven and/or to determine that the insert has reached the depth at which the splines are level in the axial direction with the grooves (intended use limitations, emphasis added).



As applied to claim 10, Hondo as modified by Asano et al. teaches the invention cited including Hondo teaches the apparatus further used in inserting the insert into the hole (Fig. 8).  Honda further teaches the apparatus wherein the driver (45) has a threaded portion (outer thread, Figs. 6 and 7) arranged to interact with a corresponding thread provided on an interior surface of the insert (internal thread of insert 100, Figs. 6 and 7) to detachably connect the driver to the insert during driving of the insert.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hondo (US 8,474,118) in view of Asano et al. (US 7,350,286) as applied to claimn1 above, and further in view of Dessouky (US 5,040,277).
As applied to claim 5, Hondo as modified by Asano et al. teaches the invention cited including an apparatus for securing an insert into a hole of a workpiece.  Asano et al. further teach the rotational and axial power transmitting apparatus includes a swaging tool that swages the nut or the bolt that are engaged with each other (col. 2, lines 13-37).  However, the combination fails to explicitly teach that the combined 
Dessouky teaches a combined installation and swaging tool used for installing an insert in a workpiece to the correct depth and swaging it (abstract, 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a swaging tool in the apparatus of Hondo/Asano et al., as taught by Dessouky, as an effective means of installing the insert in a secured manner minimizing the chance of loosening and disengagement.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hondo (US 8,474,118) in view of Asano et al. (US 7,350,286) and Dessouky (US 5,040,277) as applied to claim 5 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
As applied to claim 6, the combination of Hondo, Asano et al. and Dessouky teaches the invention cited including the apparatus comprising a controller and a swaging tool but does not explicitly teach wherein the controller is arranged to cause the driver to apply a test torque to the insert after swaging of the insert to determine whether the insert is secured in the hole.
However, AAPA teaches that once the insert is swaged to secure the insert in position in the hole, then a torque test is carried out to verify that the insert is secured in the hole (Applicant’s specification, page 1, under Background of the Disclosure, lines 16-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the controller of Hondo/Asano et al./Dessouky to perform a test torque, as taught by the AAPA, as an effective means of assuring that the .
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hondo (US 8,474,118) in view of Asano et al. (US 7,350,286) as applied to claimn1 above, and further in view of Magoni (FR 2415521A1).
As applied to claim 7, Hondo as modified by Asano et al. teaches the invention cited including an apparatus for securing an insert into a hole of a workpiece but fails to teach that the apparatus further comprising a stop arranged to define the depth at which the splines are level in the axial direction with the grooves.
Magoni teaches a power apparatus used in automatic installation of inserts in a support (page 1 of 4, Description, lines 1-2, English Translation provided in IDS filed 03/16/2021) wherein the drive mechanism includes a depth stop that prevents the driver from dropping below a predetermined level (page 4 of 4, Description, lines 1-2, English Translation provided in IDS filed 03/16/2021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a stop in the apparatus of Hondo/Asano et al., as taught by the Magoni, as an effective means of controlling the axial advancement of the insert into the hole to a desired predetermined level resulting in an enhanced engagement of the insert with the hole.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 11,033,952) teaches an insertion/swage tool that utilizes a sensor system to locate a hole in order to align the axis of the insert that is going to be installed into the hole (abstract, lines 1-7, claim 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                             01/25/2021